Citation Nr: 0948260	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to September 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	In its February 1983 rating decision, the RO denied the 
Veteran's claim because it found his psychiatric disorder 
was not shown to have been incurred in or aggravated by 
his period of active military service.  The Veteran did 
not appeal this decision, and it became final.

2.	Evidence received subsequent to the February 1983 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The February 1983 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1982).  

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO sent the Veteran VCAA notice letters in March 2005 and 
April 2006 describing what the evidence must show to 
establish entitlement to service connection for his claimed 
disorder and described the types of evidence that the Veteran 
should submit in support of his claim.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
April 2006 VCAA notice letter also addressed the elements of 
degree of disability and effective date.

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the RO explained in the March 2005 VCAA 
notice that the Veteran's claim was previously denied, he was 
notified of the decision, and the decision had become final.  
The RO further explained that VA needed new and material 
evidence in order to reopen the Veteran's claim and defined 
new and material evidence as evidence submitted to VA for the 
first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The RO then notified the Veteran 
that his claim was previously denied because he failed to 
prosecute his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board notes that the Veteran's claim was denied 
in February 1983 because the evidence did not show that the 
Veteran had incurred a nervous condition in service or that 
one was aggravated during his period of active military 
service.  However, since the Veteran has submitted new and 
material evidence to reopen his claim, the Board finds that 
the Veteran was not prejudiced by this notice error and the 
error is rendered moot.

The Board further notes that the Veteran was provided with a 
copy of the June 2005 rating decision, the October 2006 
statement of the case (SOC), and the December 2007 and 
February 2008 supplemental statements of the case (SSOC), 
which cumulatively included a discussion of the facts of the 
claim, notification of the basis of the decision, a 
description of the pertinent laws and regulations, and a 
summary of the evidence considered to reach the decision.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA treatment records and associated the Veteran's 
service treatment records and Social Security Administration 
records with the claims file.  The Veteran was not afforded a 
compensation and pension examination, which is addressed in 
the remand section of this decision.

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for an acquired psychiatric disorder.  By 
way of background, the RO originally denied the Veteran 
service connection for a "nervous condition" in January 
1983 because of the Veteran's failure to prosecute his claim.  
However, there is no evidence that the Veteran was ever 
notified of this decision.  The RO then denied the Veteran's 
claim and notified him of the decision in February 1983 after 
finding that the evidence did not show that a nervous 
condition was incurred in or aggravated by his period of 
active military service.  The Veteran did not appeal this 
decision, and it became final.  Then, the Veteran filed his 
application to reopen his claim in March 2005.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
an acquired psychiatric disorder.  This claim is based upon 
the same disability as the Veteran's previous claim, which 
was denied in the February 1983 rating decision that became 
final.  Thus, it is appropriate for the Board to consider the 
claim as a request to reopen the previously denied claim.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final February 1983 
rating decision included the Veteran's service treatment 
records, VA treatment records through December 1982, a 
January 1983 statement from the Veteran's mother, and the 
Veteran's own January 1983 statement.  Since the February 
1983 rating decision, the Veteran and RO supplemented the 
claims file with VA treatment records, private medical 
records from Barnes Hospital, Social Security Administration 
records, a May 1994 statement from the Veteran's brother, a 
May 2008 statement from the Veteran's mother, and several of 
the Veteran's own statements.  The Veteran's request to 
reopen his claim is evaluated based on this new evidence.  

The Board notes that not all of the evidence submitted after 
the February 1983 rating decision was available at the time 
of the RO's original decision.  The new evidence raises the 
possibility that the Veteran's current psychiatric disorder 
may be related to his period of active military service.  To 
be sure, in an October 2008 psychiatric note, a VA staff 
physician wrote that the Veteran had mood/anxiety and 
psychotic symptoms.  He opined that it was "very likely . . 
. possible based on his description, and the collateral 
information obtained from his family members that the onset 
of his symptoms seem to be following discharge from 
service."  The Board finds that this evidence has not been 
submitted before and provides a reasonable possibility for 
substantiating the Veteran's claim in that it could 
reasonably provide evidence of a continuity of symptomatology 
from service until the present time.  Thus, it is sufficient 
to reopen the Veteran's claim.

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  However, although the additional evidence is 
sufficient to reopen the claim, further efforts to assist the 
Veteran in substantiating his claim must be completed before 
the Board can consider the merits. 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened and, to this extent, the appeal is 
granted. 



REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a currently 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  The evidence of record shows the 
Veteran received psychiatric treatment in service, carries a 
current schizophrenia diagnosis, and contains an equivocal 
opinion that possibly relates his current diagnosis to his 
period of active military service.  Therefore, the Veteran 
should be afforded a compensation and pension examination in 
order to provide an opinion on whether there is a nexus 
between his current acquired psychiatric disorder and his 
period of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded with an 
appropriate examination to determine 
whether his acquired psychiatric disorder 
is related to his period of active 
military service.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 
whether or not the Veteran's acquired 
psychiatric disorder is at least as likely 
as not (i.e., probability of 50 percent) 
etiologically related to the Veteran's 
period of active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


